Citation Nr: 1701213	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously remanded by the Board, in November 2013, for further development.  For the reasons discussed below, the Board finds that the RO is in substantial compliance with the directives set forth in the November 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In November 2010, the Veteran filed a VA Form 21-8940, Application for Increased Compensation Based on Individual Unemployabilty, asserting that he is unable to obtain or maintain substantially gainful employment due to PTSD and back problems.  The RO denied this application in a November 2012 rating decision.  In its November 2013 remand, the Board noted that the TDIU claim was not on appeal, as the Veteran had not initiated an appeal of the November 2012 rating decision.  However, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, because the Veteran is asserting that he may be unemployable due to his service-connected PTSD, the issue of entitlement to a TDIU rating has been reasonably raised by the record and thus should be adjudicated as part of the initial rating issue on appeal.  Rice, 22 Vet. App. at 447; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that the Veteran has a back disability that is at least as likely as not related to his active service.  

2.  The Veteran's service-connected PTSD has been manifested by symptoms productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, a VA letter issued in March 2010 satisfied the duty to notify provisions with respect to service connection for a back condition as it notified the Veteran of the criteria pertinent to the establishment of service connection, an effective date, and a disability rating.  See Dingess/Hartman, 19 Vet. App. at 486.

The duty to notify has also been met as to the issue of entitlement to a higher initial rating for PTSD arises from his disagreement with the initial disability rating assigned for service-connected PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal and a statement of the case (SOC), which set forth the diagnostic code for rating the disability at issue and provided a description of the rating formula for all possible schedular ratings under this diagnostic code.  

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records and VA medical center (VAMC) records and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran identified hospitalization records from the Marine Corps Base (MCB) in Quantico, Virginia, dated from March 1971 to September 1971, as relevant to his service connection claim.  In November 2015, the RO requested these records from the MCB.  A negative response was received in December 2015.  The RO also requested these records from the National Personnel Records Center (NPRC), and a negative response was received in February 2016.  Following receipt of these responses, the RO determined that the records are unavailable and that further attempts to obtain them would be futile.  The Veteran was notified of this finding in a March 2016 letter.  Accordingly, the duty to assist has been met in this regard and the Board may proceed with adjudication.  See 38 C.F.R. § 3.159(c)(2).

The Veteran was provided a VA spine examination in June 2010 and VA PTSD examinations in June 2010, June 2012, and February 2016.  The examiners noted their review of the claims file, including the Veteran's service treatment records; performed clinical examinations of the Veteran, including appropriate tests and procedures; and interviewed the Veteran about his medical history and the functional aspects of his disabilities.  In addition, the examiners provided written opinions that articulated the reasoning for the medical conclusions reached.  Therefore, the Board finds that the VA examinations and their associated opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As noted in the Introduction, this case was previously remanded by the Board in November 2013.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Here, the November 2013 Board remand directed the RO to request hospitalization records from the Quantico MCB and the NPRC; obtain treatment records from the Dallas VAMC dated prior to November 2010 and since May 2012; and obtain a supplemental VA medical opinion with regard to the Veteran's back disability.

Pursuant to the November 2013 remand, the RO obtained a supplemental VA medical opinion and associated the requested Dallas VAMC treatment records with the Veteran's claims file.  In addition, as discussed above, the RO undertook reasonable efforts in compliance with 38 C.F.R. § 3.159(c)(2) to obtain hospitalization records from the Quantico MCB.  Accordingly, the Board finds that VA at least substantially complied with the November 2013 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issues adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria for Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by a veteran's active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  Disorders diagnosed after discharge may also be deemed service connected if all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Establishing service connection on a direct-incurrence basis requires:  (1) competent diagnosis of a current disability; (2) medical, or in certain cases, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing manifestation to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless the disease is clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the claim, the Veteran is afforded the benefit of the doubt.  

Analysis of service connection

The Veteran contends that his current back disability is the result of an injury that occurred during active service in Vietnam.  Specifically, the Veteran reports that he slipped and fell down rocky terrain for at least fifty feet while descending a mountain in Vietnam.  The Veteran states that he has had back problems ever since this incident.  In a March 2010 lay statement, the Veteran stated that his back started to bother him while he was stationed at the Quantico MCB.  He reports that he went to the Naval Hospital for his back and was told that he would be recommended for medical discharge.  In January 2011, the Veteran informed a VAMC clinician that his low back pain began following an injury in Vietnam.    

The Veteran's report of medical examination for enlistment, dated June 1969, is negative for spine or other musculoskeletal abnormalities, and his report of medical history, also dated June 1969, is negative for recurrent back pain.  The Veteran's report of medical examination for separation, dated April 1972, is negative for spine or other musculoskeletal abnormalities.  A report of medical history from separation is not of record.  

A service treatment note from March 1972 refers to a complaint of acute low back pain.  The Veteran also reported a history of backaches in a March 1972 clinical record.  However, the examining clinician found the Veteran to be negative for musculoskeletal issues.  In addition, a note from May 1972 shows a complaint of a low back ache for one day.  The pain did not radiate and it had been present before.  On physical examination, the Veteran had full range of motion and his deep tendon reflexes were brisk.  The Veteran was diagnosed with a mild sprain.  

The first documented evidence of medical treatment for a back disability after service appears in VAMC treatment records dated March 2010, which note a complaint of chronic low back pain.  The Veteran's back was x-rayed in June 2010 in connection with his VA spine examination, and he was diagnosed with multilevel degenerative disc disease of the lumbar spine and scoliosis.  

The reports of VA examination from June 2010 and February 2016 establish that the Veteran has a competent diagnosis of a current back disability, identified as multilevel degenerative disc disease of the lumbar spine.  To the extent that the Veteran is also diagnosed with scoliosis, the Board observes that it was identified as a congenital condition by the June 2010 VA examiner.  As such, it is not eligible for service connection in the absence of superimposed disability.  38 C.F.R. § 3.303(c).  

In addition, the Veteran's lay statements are competent evidence of a back injury incurred during service.  Although the Veteran's service treatment records are silent as to complaints of or treatment for a back injury during service, the Veteran is competent to report lay-observable events and symptoms.  See Layno, 6 Vet. App. at 469-70.  The Board also finds the Veteran credible in this regard because there is nothing in the record that impugns his credibility as to the issue.  In addition, the reported injury is consistent with the conditions of the Veteran's service in Vietnam, where he served as a rifleman and for which he received a Combat Action Ribbon, among other awards.  Therefore, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's statements are credible and sufficient to establish the incurrence an in-service injury.  See Gilbert, 1 Vet. App. at 53-56; Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).

However, the Board finds that the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current low back disability and his active duty service.  On VA examination in June 2010, the Veteran informed the examiner that he had experienced back pain since service, but his only post-service treatment was seeing a chiropractor a few times, which did not help.  The examiner opined that the Veteran's lumbar spine condition was less likely as not related to service; however, this opinion was based on the absence of post-service medical records without consideration of the Veteran's lay statements regarding back pain.  Thus, a supplemental medical opinion was obtained in February 2016.  

The February 2016 VA examiner reviewed the Veteran's service treatment records and opined that the March 1972 and May 1972 complaints were acute and transient episodes of back pain without any indication of disc disease or radicular symptoms.  The examiner also reported that on review of current orthopedic literature, there is no support for the theory that an acute and transient back strain/sprain or spasm in the remote past can lead to a degenerative disc condition in the distant future.  Thus, the examiner concluded that the Veteran's current degenerative disc disease of the lumbar spine is less likely as not related to his treatment during service for a back injury.  

Upon review of all the evidence of record, the Board finds that the February 2016 VA examiner's opinion is the most probative evidence regarding the etiology of the Veteran's back disability.  The examiner's conclusion is based on a thorough review of the Veteran's claims file, consideration of the Veteran's reported history, and relevant medical literature, and is therefore afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  

Moreover, while the Veteran is competent to report his symptoms of back pain and the chronicity of those symptoms, he is not competent to render a complex medical opinion.  See Jandreau, 492 F.3d at 1377; Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The specific issue in this case, the etiology of the Veteran's current back disability, falls outside the realm of common knowledge of a layperson.  Although the Veteran is competent to provide statements that he experienced back pain during and after service, he cannot relate those symptoms to his current diagnosis or to his period of active service, as he has not been shown to have the requisite medical knowledge or training to render such an opinion.  

With regard to continuity of symptomatology, the Board acknowledges the Veteran's statements that he suffered a back injury during service and has experienced back pain since that time.  Nevertheless, the Veteran is not competent to relate this pain to his currently diagnosed degenerative changes of the lumbar spine.  Further, in assessing credibility as to continuity of symptomatology, the Board notes that the Veteran's statements are contradicted by objective evidence of record.  Significantly, there were no clinical abnormalities of the back noted at separation.  There is no documented complaint of back pain after service until March 2010 and no diagnosis of a back condition until the VA examination in June 2010, many years after the Veteran's separation from service.  The passage of time between the Veteran's discharge and an initial diagnosis is one factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving claim, just not the sole factor); see also Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) only apply to the list of disabilities identified under § 3.309(a), which includes arthritis).  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of separation, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.   In this case, there is no competent evidence that the Veteran's degenerative changes to the lumbar spine manifested to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.       

As there is no competent and probative evidence providing the required nexus between military service and the Veteran's current condition, service connection for a back disability is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the weight of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.  

Legal Criteria for Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Service connection for PTSD was granted in the August 2010 rating decision on appeal, effective from February 19, 2010, and assigned an initial rating of 50 percent.  As such, the period on appeal for the initial rating for PTSD is from February 19, 2010.  38 C.F.R. § 3.400(o)(2) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2, and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability. 

The Veteran's PTSD is rated under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  The general rating formula for mental disorders reads, in pertinent part: 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The general rating formula for mental disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating, and a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. at 436.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2015).

Global Assessment of Functioning 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The Board notes that the DSM-IV was recently updated with a 5th Edition (DSM-5), and VA issued an interim final rule amending certain provisions of the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  The amendments, however, only apply to applications that have been received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and are not meant to apply to appeals already certified to the Board or pending before the Board.  Id.  This case was certified to the Board in June 2016.  While the provisions of DSM-5 are for application, DSM-IV is for reference as to the GAF scores provided in this case.

Facts for Increased Rating

According to a March 2010 statement from the Veteran's brother, M. M., the Veteran does not have any "real friends," as his friends are afraid of his angry outbursts.  M. M. described the Veteran as isolated.  

The Veteran was provided a VA examination in June 2010.  At that time, he reported having approximately four friends whom he saw infrequently.  He occasionally gardened or worked on old cars.  On mental status examination, the Veteran's speech was of normal rate, rhythm, tone, and volume; his thought processes were coherent and goal directed; and there was no evidence of delusions or hallucinations.  The Veteran's mood was depressed and lonely, and his affect was congruent to his mood.  He admitted to past suicidal and homicidal ideation, but none currently.  His concentration was poor, but remote and recent memory appeared generally intact.  His judgment and insight were deemed fair.  The Veteran reported recurrent and intrusive distressing recollections of the war, with depressing dreams occurring once every three or four months.  He avoided conversations associated with his in-service trauma and activities that might trigger recollections of the trauma.  Additionally, he experienced feelings of detachment or estrangement from others and displayed a restricted range of affect.  The Veteran said that he was not sleeping well, was irritable, and had outbursts of anger.  He also had an exaggerated startle response and got nervous in crowds.  The Veteran's PTSD was assessed as moderate and his GAF score was 55.  

According to the Veteran's VA Form 21-8940, submitted in November 2010, he worked for thirteen years as a cooker operator at a food company.  He last worked in February 2010.  

During the period on appeal, the Veteran received mental health treatment at the VAMC in Fort Worth, Texas.  VAMC treatment notes from January 2011 reflect that the Veteran had a depressed mood.  He endorsed rumination, avoidance, hypervigilance, hyper startle response, and irritability.  The Veteran was emotionally estranged from others, felt a sense of impending doom, and endorsed a foreshortened future.  He denied anhedonia.  The Veteran said his energy level was low and he was having difficulty with concentration.  He reported nightly nightmares and approximately six hours of sleep per night.  The Veteran denied suicidal or homicidal ideations, audiovisual hallucinations, or delusions.  He endorsed a history of fighting, but said that his last fight was in 1987.  Although a history of drug use was noted, the Veteran had been sober for eleven years.  The Veteran reported social isolation.  He was not able to identify a support system, but he talked to his mother and ex-wife on the phone and considered them friends.  The Veteran's speech was of normal rate, volume, tone, and rhythm.  His mood was anxious and dysthymic, his affect was appropriately animated, and his thoughts were coherent and goal directed.  The Veteran's insight and judgment were good.

In March 2011, the Veteran said that his mood was generally pretty good, but he had bouts of depression and anxiety.  He reported a loud startle response to noises, avoiding others, and poor concentration.  He denied anhedonia.  The Veteran had low energy level in the middle of the day, and he reported sleeping poorly, with frequent interruptions.  He denied suicidal or homicidal ideations, audiovisual hallucinations, and delusions.  The Veteran said his mood was improved, but he was nevertheless chronically anxious and depressed.  The Veteran's affect was appropriately animated, thoughts were coherent and goal directed, and insight and judgment were good.  

In June 2011, the Veteran again reported not sleep well, estimating that he got five to six hours of sleep per night.  He denied suicidal or homicidal ideations, as well as audiovisual hallucinations and elusions.  The Veteran was reluctant to participate in groups due to his social avoidance.  His mood was chronically anxious and depressed.  The Veteran's affect was appropriately animated, thoughts were coherent and goal directed, and insight and judgment were good.

In September 2011, the Veteran said he was feeling a sense of impending doom.  In particular, he felt that "the angel of death" was following him home, and he was fearful of making friends.  The Veteran reported sleeping occasionally, estimating that he got four to five hours per night.  He was neither suicidal nor homicidal and he denied audiovisual hallucinations and delusions.  The Veteran's speech was of normal rate, volume, tone, and rhythm.  His mood was chronically anxious and depressed, affect was appropriately animated, thoughts were coherent and goal directed, and insight and judgment were good.  

In December 2011, the Veteran reported that his mood was "not too bad" and his depression had lessened.  He was also keeping himself more occupied, noting that he read and rode his bicycle.  His concentration was good and his energy level was better.  He slept with some interruptions, reporting "crazy dreams."  Television shows involving combat caused his PTSD symptoms to flare.  The Veteran denied suicidal or homicidal ideations, audiovisual hallucinations, and delusions.  The Veteran's speech was of normal rate, volume, tone, and rhythm.  His mood was chronically anxious but less depressed, affect was appropriately animated, thoughts were coherent and goal directed, and insight and judgment were good.  

In April 2012, the Veteran reported hypervigilance, sensitivity to noises, moderate anhedonia, and ongoing sleep difficulties.  The Veteran denied suicidal or homicidal ideation, audiovisual hallucinations, and delusions.  The Veteran's speech was of normal rate, volume, tone, and rhythm.  His mood was described as chronically anxious but not depressed, affect was appropriately animated, thoughts were coherent and goal directed, and insight and judgment were good.  

On general VA medical examination in May 2012, the examiner opined that the Veteran did not demonstrate any significant general medical or orthopedic barriers to employment.  

The Veteran was provided a VA PTSD examination in June 2012.  The Veteran's GAF score was 55 and the examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran reported seeing and talking to his mother frequently.  He also bicycled ten to twelve miles per day.  The Veteran complained that his back problems interfered with his ability to get anything other than mediocre jobs throughout his life.  The Veteran described himself as uncaring because he frequently said the wrong thing to others.  He also described memory problems, which were noted to be mostly normal given the Veteran's age.  The Veteran endorsed symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and difficulty establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's symptoms had not appreciably changed since his June 2010 VA examination.  The examiner also opined that the PTSD would not interfere with gainful employment, noting that the Veteran's last job ended because the company closed.  

In August 2012, the Veteran reported sleeping approximately five hours per night.  He said that riding his bicycle was the only time he felt good.  He reported no anhedonia.  The Veteran's speech was of normal rate, volume, tone, and rhythm.  His mood was chronically anxious, not depressed, and affect was appropriately animated.  The Veteran's thoughts were coherent and goal directed.  He denied audiovisual hallucinations, delusions, and suicidal or homicidal ideation.  The Veteran's insight and judgment were good.  

The August 2012 mental health treatment note states that the Veteran remains unemployable related to his symptoms of PTSD.  The clinician opined that he did not foresee this changing.  

In December 2012, the Veteran stated that he could be more satisfied in his life, though he liked riding his bicycle.  He was sleeping approximately five to six hours per night.  Reading or watching TV into the night helped him relax and fall asleep.  The Veteran denied suicidal or homicidal ideations and audio or visual hallucinations.  His speech was of normal rate, volume, tone, and rhythm, mood was chronically anxious but not depressed, affect was appropriately animated, and thoughts were coherent and goal directed.  The Veteran's insight and judgment were good, and concentration and memory were intact.  

In April 2013, the Veteran reported sleeping seven hours per night.  On a scale of one to ten, with one corresponding to "least" and ten to "most," the Veteran rated his mood as five and anxiety as one.  The Veteran said that he was "pretty good," but nervous and apprehensive as usual.  He reported feeling sad for up to one day at a time, though not every week.  He sometimes visualized or relived experiences in Vietnam when triggered by something on television.  The Veteran reported that he was not socializing, though he visited his mother occasionally and sometimes talked with friends on the phone.  He denied suicidal and homicidal ideation, as well as audiovisual hallucinations.  The Veteran's speech was of normal rate, tone, and rhythm.  His mood was euthymic, affect was appropriately animated, thought process/content was organized, and insight and judgment appeared grossly unimpaired.  

In August 2013, the Veteran described having emotions of anxiety and anger.  His energy was low by mid-day.  He denied suicidal and homicidal ideations, as well as audiovisual hallucinations.  The Veteran's speech was of normal rate, rhythm, and tone; mood was euthymic; affect was congruent with mood; and thought process/content was organized.

In March 2014, the Veteran reported sleeping seven hours per night.  On a scale of one to ten, with one corresponding to "least" and ten to "most," the Veteran rated his mood as five and anxiety as one.  He felt good, but was having anger problems.  The Veteran said that he was still good friends with his ex-wife.  He denied suicidal or homicidal ideation, as well as audiovisual hallucinations.  The Veteran was talkative, with organized thought process/content, his mood was euthymic, and he continued to report avoidance behavior.  

In September 2014, the Veteran reported that he was "doing good."  He was riding his bicycle twelve miles per day, and had been doing so consistently for five years.  The Veteran denied problems with sadness, anger, mania or hypomania, psychosis, appetite, energy, or concentration.  He was sleeping well, and although he experienced depression, he had an "even" mood 60 percent of the time.  The Veteran experienced ongoing hypervigilance, anxiety in groups of people, and avoidance behaviors.  He denied suicidal or homicidal ideation.  The Veteran was talkative, his thought process and content were organized, and he reported no audiovisual hallucinations.  The Veteran's mood was euthymic.  

In December 2014, the Veteran reported that he was "doing good," but that he woke up a lot while sleeping.  He continued to enjoy riding his bicycle.  He denied problems with sadness, anger, mania or hypomania, psychosis, appetite, energy, or concentration.  He continued to display hypervigilance, anxiety in groups, and avoidance behaviors.  He denied suicidal or homicidal ideation and audiovisual hallucinations.  The Veteran was talkative and his thought process and content were organized.  His mood was euthymic.  

In March 2015, the Veteran stated that he was doing okay.  He reported being awake since 3:30 a.m. due to hypervigilance.  The Veteran visited with his mother and her boyfriend every two weeks and continued to exercise.  He denied problems with sadness, anger, mania or hypomania, psychosis, energy, appetite, or concentration.  He continued to experience hypervigilance, anxiety in groups of people, and avoidance behaviors.  He denied suicidal or homicidal ideation, as well as audiovisual hallucinations.  The Veteran was euthymic and talkative, with organized thought process and content.  

In June 2015, the Veteran said that thoughts of putting himself out of his misery had crossed his mind.  He was having problems sleeping and eating following a bicycle accident three weeks earlier.  He denied problems with sadness, anger, mania or hypomania, psychosis, energy, or concentration.  He continued to display hypervigilance, anxiety in groups of people, and avoidance behaviors.  The Veteran was talkative and his thought process and content was organized.  He denied suicidal or homicidal ideation, as well as audiovisual hallucinations.  

According to treatment notes from November 2015, the Veteran was feeling depressed and sad.  He said that he did not enjoy anything anymore or have anything fun in his life.  In addition, he was not eating or sleeping well.  The Veteran reported decreased concentration, energy, and pleasure.  He was experiencing isolation, guilt, crying spells, and hopelessness.  He rated his depression as four on a scale of one to ten.  The Veteran denied irritability and anhedonia, and indicated that his anxiety was manageable.  Although noises could trigger flashbacks, his intrusive thoughts were less bothersome.  The Veteran had nightmares on and off, but not often, and he was sleeping five to six hours on average.  He also reported that medication was helping him feel better, as it controlled his emotional symptoms without side effects.  The Veteran denied suicidal or homicidal ideation.  His speech was normal in rate, volume, and articulation, and it was coherent and spontaneous.  The clinician indicated that the Veteran was tense, looked unhappy, and had a sad demeanor.  His thought content was depressed, and he appeared listless, anergic, and downcast.  The Veteran's GAF score was 50.  

The Veteran was provided a VA examination in February 2016.  The examiner declined to provide a diagnosis for the Veteran as doing so would require speculation due to the examiner's "significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms."  For example, the Veteran denied having friends, but the examiner noted that VAMC treatment notes indicated that he was "good friends" with his ex-wife.  The Veteran also denied participation in social organizations, but had hobbies such as selling items on eBay and riding his bicycle ten to twelve miles per day.  The Veteran described his mood as angry and depressed.  He was sleeping four to five hours per night, with nightmares occurring three nights per week.  He also reported bruxism, or grinding his teeth.  The Veteran endorsed occasional thoughts about suicide, but no current ideation, planning, or intent, and he denied homicidal ideation.  The Veteran said that he sees UFOs every day.  Flashbacks occurred rarely, or once every three to four months.  The Veteran denied intrusive memories.  He reported experiencing fatigue, occasional difficulties with concentration, and hypervigilance.  The examiner noted that the Veteran's hygiene and grooming were good.  His rate, tone, and prosody of speech were within normal limits, and his speech was coherent.  There was no evidence of delusions, disorganized behavior, or psychosis.  The Veteran's affect was euthymic and congruent with conversation.  His gross cognition was intact.  However, the Veteran's results on psychological testing were deemed invalid, as there was evidence of possible inconsistent responding and overreporting.  In a supplemental opinion dated March 2016, the VA examiner reiterated that the Veteran's testing results from February 2016 were significant for exaggeration and overreporting of symptoms.  

Mental health treatment notes from February 2016 reflect that the Veteran was having flashbacks often, which caused him to feel very depressed, hopeless, worthless, and restless.  The flashbacks were also disrupting his sleep.  He reported frequent nightmares, startle, anger, irritability, avoidance of crowds and noise, and emotional numbness.  The Veteran had severe fatigue and was irritable due to a lack of sleep for several nights.  He looked unhappy and had a sad demeanor.  Signs of moderate depression were present and he appeared downcast, listless, and anergic.  His thought content was depressed.  The Veteran's speech was of normal rate, volume, and articulation, and it was coherent and spontaneous.  The Veteran endorsed symptoms of withdrawing from friends, family, and/or society; acting recklessly or engaging in risky activity; and dramatic changes in mood.  He denied suicidal ideation.  The Veteran's GAF score was 50.  

Analysis for Increased Rating

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, for the entire rating period, the Veteran's PTSD most closely approximates the criteria for no more than a 50 percent rating.  In this regard, the Board determines that the Veteran's disability has been productive of symptomatology resulting in functional impairment most comparable to occupational and social impairment with reduced reliability and productivity, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

In this regard, there is no evidence that the Veteran experiences any of the symptoms listed for a 70 percent rating, or other symptoms of similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the rating criteria for a 50 percent disability rating.  The Veteran's demonstrated PTSD symptoms include depression, anxiety, anger, low energy level, sleep difficulties, nightmares, intrusive thoughts and memories, flashbacks, hypervigilance, increased startle response, decreased concentration, isolation, and avoidance.  His depression was described as "moderate" on multiple occasions.  However, throughout the period on appeal, the Veteran's speech was normal, his attention was intact, and he was fully oriented.  In addition, his thought processes and content were normal, insight and judgment were intact, and there was no evidence of delusions or inappropriate behavior.  He has denied any active suicidal or homicidal ideation.  Although divorced for many years, the Veteran has remained friendly with his ex-wife.  He also has regular contact with his mother, including visits.  The Veteran lives alone and is able to function independently.  His reported hobbies include reading and fixing up cars; he also enjoys bicycling, which he does regularly.  

The Board recognizes that the Veteran's PTSD has impacted his social functioning due to limited social interaction.  However, the evidence reflects that the Veteran has a positive relationship with his mother and is friendly with his ex-wife.  In addition, he reported having some friends, though he does not like to spend time with them due to their use of drugs and alcohol.  Accordingly, the Veteran has demonstrated that he is able to establish and maintain positive social relationships.  Regarding the Veteran's occupational functioning, his last job, where he worked for thirteen years, came to an end in 2010 because the company closed.  Thus, total occupational impairment due to PTSD has not been shown. 

In considering all of the Veteran's symptoms affecting his occupational and social impairment, the Board finds it significant that no abnormalities are noted in mental health treatment notes with regard to his thought processes, speech, or communication.  He is capable of living independently, including managing his financial affairs.  The Veteran was fully oriented throughout the appeal period, his level of attention and concentration were generally intact, and there was no evidence of delusions.  His impulse control was good, and mental status examinations indicated that there was no obvious gross impairment in orientation, attention, short term memory recall, or language.  Thus, deficiencies in the areas of judgment or thinking are not shown.

Although not determinative of the percentage disability rating assigned, the record also includes GAF scores of 50 and 55.  See Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 50, noted in November 2015 and February 2016, reflect serious symptoms or any serious impairment in social, occupational, or school functioning, while his GAF scores of 55, noted in June 2010 and June 2012, reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  In addition, VA clinicians characterized the Veteran's mental health symptoms as no worse than "moderate."  

The Board acknowledges the severity of the Veteran's symptoms.  However, these symptoms alone do not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or in total occupational and social impairment.  The Veteran has positive relationships with his mother and ex-wife.  He was able to work until recently, and lost his job only when his employer went out of business.  Moreover, there is no evidence that the Veteran's PTSD symptoms cause deficiencies in judgment, thinking, or mood.  Accordingly, the Board concludes that the Veteran's disability picture does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, or in total occupational and social impairment, but instead more closely corresponds to the criteria for a 50 percent evaluation.  38 C.F.R. § 4.7.  Accordingly, a disability rating in excess of 50 percent for PTSD is not warranted.

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply.  However, an extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for service-connected PTSD is inadequate.  The Veteran does not claim that his disability is exceptional or unusual.  He has simply requested a higher rating.  The rating criteria allow for a higher schedular disability rating, but, as detailed above, the Veteran's PTSD has not been shown to be productive of the level of functional impairment described under the 70 percent rating criteria.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as the Veteran's overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  With respect to any psychiatric symptom that is not specifically listed in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  

In this case, the rating criteria are adequate and contemplate the Veteran's PTSD symptomatology.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.  


REMAND

As noted above, the Veteran has asserted that he is unemployable including due to service-connected PTSD at issue.  Although an unappealed November 2012 rating decision denied entitlement to a TDIU, such issue remains part and parcel of the appeal for a higher initial rating for PTSD.  The record reflects that since the November 2012 RO denial, additional evidence relevant to the issue of entitlement to a TDIU has been received.  The RO must be afforded the opportunity to reconsider the claim for a TDIU with consideration of this additional evidence.

Accordingly, the issue is remanded for the following action:

1.  Forward the Veteran's claims file to a VA psychiatric examiner for review.  The examiner is requested to note review of the Veteran's claims file, and to opine as to whether it is at least as likely as not that the functional impairment due to the service-connected PTSD precludes the Veteran from maintaining substantially gainful employment consistent with the Veteran's educational and occupational history.  Complete rationale should be provided for the opinion profferred.  If the clinician determines that the requested opinion cannot be provided without additional examination of the Veteran, such psychiatric examination should be scheduled.  

2.  After completing the above requested action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's TDIU claim should be readjudicated, including with consideration of all additional relevant evidence received since the November 2012 rating decision denial of entitlement to a TDIU. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board for appropriate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


